Order entered March 5, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01084-CV

              IN THE INTEREST OF S.M.G., A MINOR CHILD

                On Appeal from the 305th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. JC-18-00695-X

                                   ORDER

      Pursuant to Texas Rule of Appellate Procedure 2, we remove this cause from

the March 16, 2020 submission docket and order the appeal be submitted as of the

date of this Order.


                                           /s/   LANA MYERS
                                                 PRESIDING JUSTICE